DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 11, both requires cuts in the wrapping sheet, technical feature not disclosed by Biondi, prior art provided by the examiner in a restriction requirement.  This is not found persuasive because the technical feature shared between claims 1 and 11 considered by the examiner is the combination of a wrapping sheet of weldable material which envelopes a group of smoking articles placed over a reinforcement insert.  The technical feature considered by the examiner is disclosed by Biondi, therefore the examiner considered claims 1 and 11 are different patentable inventions, and the examiner is entitled to examine a single invention in an application.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 12, “at least two transverse flaps overlap in a flat and extended shape on the respective lateral walls of the structure assembly”, is indefinite because it is unclear how transverse flaps, which are located at top and bottom of the structure assembly according to applicant’s specification, could overlap on lateral walls of the structure assembly.  It is unclear how the transverse flaps could overlap in the lateral walls if are located in top and bottom of the structure assembly.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biondi (US 8,276,750) in view of Chalmers (2,994,167).

    PNG
    media_image1.png
    823
    539
    media_image1.png
    Greyscale

Claim 11
Biondi discloses an airtight wrapper comprising a structured assembly (3) completely wrapped by a wrapping sheet (22) made of a weldable material (see [0026]), said structured assembly comprising a group of smoking articles (4) partly wrapped by a reinforcement insert (25) (see [0031], [0032] and figure 10), said airtight wrapper comprising larger front and rear lateral walls, parallel and opposite each other and connected, on one side, by smaller lateral walls parallel and opposite each other, and on the other side, to a respective upper and lower wall, parallel and opposite each other, wherein said airtight wrapper comprises a transverse edge folded on said larger front lateral wall and formed by a lower flap (23b) and an upper flap (23a) of said wrapping sheet, welded overlapping one another (see [0029]), wherein the upper flap is disposed between said larger front lateral wall and said lower flap, wherein said lower flap comprises a central portion (defined by center portion of the 23b) connected to said lower wall (see figure above).  Biondi further discloses the upper and lower flaps folded at a bottom front edge of the structure assembly, wherein side edges of the upper and lower flaps are folded defining opposite side walls of the structure assembly.  Biondi does not disclose lateral fins disposed on one side and the other of said central portion and separated, by means of at least two cuts, from respective lower transverse flaps protruding from said lower wall and folded on said smaller lateral walls.  However, Chalmers discloses a wrapping sheet (1) for packing cigarettes comprising slits/cuts (4) forming fins/tucks (5) to be folded and forming sides of a package (see column 2 lines 27-40).  Chalmers further discloses by forming the fins/tucks makes easier the folding process of the wrapping over the cigarettes (see column 1 lines 41-72 and column 2 lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biondi having slit/cuts in side edges of the upper and lower flaps, and forming fins/tucks, as taught by Chalmers for easy folding of the wrapper and wrapping over the cigarettes.  After Biondi is modified by Chalmers, the lateral fins/tucks will overlap in a planar and extended shape, without substantial deformation on the lateral walls.  
Claim 12
Biondi further discloses the smaller lateral walls are made by respective transverse flaps (defined by portions of the wrapper in sides of top and bottom of the structure assembly) and longitudinal flaps (defined by portions of the wrapper disposed in the lateral walls of the structure assembly) overlapping each other, wherein at least two transverse flaps overlap in a flat and extended shape on the respective lateral walls of said structured assembly and at least a pair of respective rear and/or front longitudinal flaps overlap in a flat and extended shape on said previously folded transverse flaps (see figures above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736